Citation Nr: 0433743	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-09 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
back disorder. 

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
residuals of a head injury.

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
headaches.

4.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
scar on the scalp.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  In an unappealed decision dated in January 1996, the RO 
denied the veteran's claim of entitlement to service 
connection for residuals of a head injury.    

2.  The evidence received since the RO's January 1996 
decision regarding the issue of entitlement to service 
connection for residuals of a head injury, which was not 
previously of record, and which bears directly and 
substantially upon the specific matter under consideration, 
is cumulative and neither by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  In an unappealed decision dated in July 1996, the RO 
denied the veteran's claims of entitlement to service 
connection for headaches, service connection for a scar on 
the scalp, and found that new and material evidence had not 
been presented to reopen the issue of service connection for 
a back condition.  

4.  The evidence received since the RO's July 1996 decision 
regarding the issues of entitlement to service connection for 
headaches, service connection for a scar on the scalp, and 
whether new and material evidence had been presented to 
reopen the issue of service connection for a back condition, 
which was not previously of record, and which bears directly 
and substantially upon the specific matters under 
consideration, is cumulative and neither by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.
  

CONCLUSIONS OF LAW

1.  New and material evidence has not been presented since 
the January 1996 RO decision, and the claim for service 
connection for residuals of a head injury is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156 (as in effect prior to August 29, 2001), 3.160(d), 
20.200, 20.302(a), 20.1103 (2004).

2.  New and material evidence has not been presented since 
the July 1996 RO decision, and the claims for service 
connection for headaches, service connection for a scar on 
the scalp, and service connection for a back condition are 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156 (as in effect prior to August 29, 
2001), 3.160(d), 20.200, 20.302(a), 20.1103 (2004).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

The VCAA made significant changes in VA's duty to notify and 
assist claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have been adopted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2004).  
However, these regulations have applicability constraints on 
development of claims to reopen a finally decided claim.  See 
66 Fed. Reg. 45620 (August 29, 2001).  Specifically, the 
second sentence in 38 C.F.R. § 3.159(c), stating that VA will 
give the assistance described in paragraphs (c)(1), (c)(2), 
and (c)(3) to an individual attempting to reopen a finally 
decided claim, only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  Id.  
Thus, it is not applicable in the instant matter.  Further, 
the United States Court of Appeals for the Federal Circuit in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Holliday v. 
Principi, 14 Vet. App. 280 (2001) to the extent that they 
indicated that retroactive application might be appropriate 
in regards to the VCAA.       

The VCAA imposes upon VA a duty to notify the veteran of 
information and evidence necessary to substantiate his claim, 
and of which information and evidence, if any, he must 
produce, and of which information and evidence, if any, VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  38 C.F.R. § 3.159(b) applies to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Under 38 C.F.R. § 3.160(c), a pending 
claim is an application that has not been finally 
adjudicated.  Thus, 38 C.F.R. § 3.159(b) applies to this 
matter.      

38 C.F.R. § 3.159(b)(1) (2004) states in pertinent part:
 
When VA receives a complete or 
substantially complete application for 
benefits, it will notify the claimant of 
any information and medical or lay 
evidence that is necessary to 
substantiate the claim.  VA will inform 
the claimant which information and 
evidence, if any, that the claimant is to 
provide to VA and which information and 
evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA 
will also request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.
 
In this case, to the extent that the changes effected by the 
VCAA are applicable in the instant matter, they have been 
applied to the appellant's claims to reopen the 


issues of entitlement to service connection for a back 
disorder, service connection for residuals of a head injury, 
service connection for a scar on the scalp, and service 
connection for headaches.  
  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claims by the February 2002 rating 
decision, and the February 2003 statement of the case (SOC).  
For example, the SOC included the applicable version of 
38 C.F.R. § 3.156.  Furthermore, in a letter from the RO, 
dated August 2001, the appellant was informed of the VCAA.  
Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

With regard to the content of the August 2001 notice, the 
Board notes that the Court's decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  
     
In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," it did explain new and material evidence.  
Furthermore, the February 2003 SOC included the language of 
38 C.F.R. § 3.159(b)(1).  Thus, the August 2001 letter, 
combined with the SOC, clearly complies with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  
See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
the requirements of a VCAA notice have been fully satisfied, 
any error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify the appellant in this case 
and, as stated above, the duty to assist provisions described 
in 38 C.F.R. § 3.159(c)(1), (c)(2), and (c)(3), do not apply 
in this instance.  Therefore, further development and further 
expending of VA's resources is not warranted.

				II.  New and Material Evidence 

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

Service connection for residuals of a head injury and service 
connection for a back condition were denied by the RO in 
January 1996.  As the decision was not appealed it, 
therefore, became final.  In July 1996, the RO denied service 
connection for headaches, service connection for a scar on 
the scalp, and found that new and material evidence had not 
been presented to reopen the issue of service connection for 
a back condition.  This decision, too, became final.  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108. 

Here, the veteran filed to reopen his claims.  Such was 
received in May 2001.  In February 2002, the RO denied the 
claims.  The veteran was notified of this decision in 
February 2002.  The Board must consider the threshold 
question of whether new 


and material evidence has been submitted to reopen the 
claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the January 1996 rating 
decision includes a January 1, 1977 service medical record 
(SMR) noted that the veteran was brought in by ambulance 
after having slipped in the mess hall and landing on his 
back.  The assessment was probable ligamentous strain.  A 
January 19, 1977 SMR noted that the veteran fell and injured 
his back in the lower thoracic area and that he was 
experiencing pain in that region.  The examiner noted that 
the veteran reported having injured that area previously.  
The impression was back strain.  On a Report of Medical 
History, executed in conjunction with the veteran's 
discharge, the veteran checked "YES" to having had a head 
injury.  However, on the veteran's separation examination 
report, dated April 30, 1980, the only diagnosis listed was 
acne of the face and back.    

Evidence which was received subsequent to the January 1996 
rating decision, but prior to the July 1996 rating decision, 
includes a June 1996 VA medical record in which it is noted 
that the veteran stated that his back had been hurting for 
years, which he attributed to an injury in the military.  He 
also stated that he had a sore lump on the left side of his 
head that caused migraine headaches, especially when it was 
cold.  Specifically, the veteran complained of left-side 
severe headaches secondary to an old injury suffered in the 
military.  Physical examination was positive for scar tissue 
on the left scalp, which was freely movable from the bone.  
Further, examination was positive for paravertebral muscle 
tenderness to palpation, but was negative for spasm.  The 
impression was scar tissue and low back pain with muscle 
strain.  

Evidence received since the July 1996 rating decision 
includes a January 1985 VA medical record in which the 
veteran reported having suffered left head trauma in 1978 and 
that he suffered from dizziness and headaches frequently.  
The impression was status post left head trauma 1978.  
However, this seems to be based solely upon 


the veteran's oral history to the examiner.  A February 1985 
VA medical report noted that the veteran presented 
complaining of headaches.   

A January 27, 1997 VA progress note stated that the veteran 
reported that he had severe back pain.  The veteran could not 
remember any inciting event.  It was noted that he had a 
history of recurrent back pain, but denied any trauma.  Also 
received was a February 1997 VA report of lumbosacral X-rays.  
The impression was postural straightening, potentially in 
reaction to any muscle spasm present.  There was no intrinsic 
bony or disc abnormality evident.  A February 4, 1997 VA 
progress note listed an impression of low back pain, stable 
at present time.  A July 14, 1997 VA progress note listed a 
positive medical history for head trauma, noting that the 
veteran had been hit with a board in service and that he 
suffered headaches.  Again, however, this simply seems to be 
based upon the veteran's oral history to the examiner.  Lower 
back spasms were also noted.      

A Florida Department of Corrections medical report, dated May 
18, 2001, noted that the veteran complained of recurrent 
middle back pain.  A May 21, 2001 note listed an impression 
of lumbosacral sprain.        

The evidence discussed above, which was not previously 
submitted to agency decisionmakers and which bears directly 
and substantially upon the specific matters under 
consideration, is cumulative and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  None of the objective evidence 
submitted since the last final decisions relates any of the 
claimed conditions to the veteran's military service, which 
was a necessary element lacking at the time of the previous 
denials.  Additionally, the Board notes that certain VA 
treatment records note a history of head trauma dating back 
to service, but the Board emphasizes that there is no 
evidence to conclude anything other than that this was based 
solely upon the veteran's oral history to the VA examiners.  
Accordingly, the veteran's claim to reopen the issues of 
service connection for residuals of a head injury, service 
connection for a back condition, service connection for a 
scar on the scalp, and service connection for headaches, are 
denied.  


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a back disorder is denied.  

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for residuals of a head injury is denied.   

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a scar on the scalp is denied.   

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for headaches is denied.   



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



